Citation Nr: 0304877	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 70 percent rating for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than May 28, 
1996 for a total rating for PTSD.

(An additional issue of entitlement to service connection for 
a cervical spine disability will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1963 to September 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
partly from a January 1997 RO rating decision which denied a 
rating in excess of 30 percent for PTSD.  A September 1997 RO 
decision assigned an increased schedular rating of 70 percent 
for PTSD, plus a total disability rating based on individual 
unemployability (TDIU rating) due to service connected 
disability (the veteran's only compensable service-connected 
disability is PTSD), with both ratings effective from 
September 1, 1996.  Both such ratings followed a temporary 
total hospitalization rating for PTSD under 38 C.F.R. § 4.29 
which was in effect from May 28, 1996.  Given these factors, 
and that the present Board decision grants a 100 percent 
schedular rating for PTSD in place of the TDIU rating, the 
effective date issue has been recharacterized as entitlement 
to an effective date earlier than May 28, 1996 for a 100 
percent schedular rating for PTSD.

(The Board notes that an additional issue of entitlement to 
service connection for a cervical spine disability will be 
the subject of a later Board decision which will be issued 
after the Board completes development of evidence on such 
issue.)



FINDINGS OF FACT

1.  An unappealed April 1995 RO decision denied an increase 
in a 30 percent rating for PTSD.

2.  The veteran's next claim for an increase in a 30 percent 
rating for PTSD was received by the RO in June 1996, while he 
was hospitalized for PTSD.

3.  The RO thereafter granted a temporary total 
hospitalization rating for PTSD effective from May 28, 1996 
(date of admission to the hospital for treatment of PTSD); 
and this was followed by a schedular 70 percent rating for 
PTSD plus a TDIU rating due to PTSD, effective September 1, 
1996.

4.  As of May 28, 1996, the veteran's PTSD symptoms have 
produced total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

2.  An increased 100 percent schedular rating for PTSD is to 
be effective from May 28, 1996; the criteria for an even 
earlier date for this rating are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from March 1963 
to September 1976, including service in Vietnam.

In August 1982, the RO granted service connection and 
noncompensable ratings for residuals of a shell fragment 
wound of the right side of the chest, a seizure disorder, and 
varicose veins of the left leg.  Those ratings have remained 
in effect since then.

In October 1989, the veteran claimed service connection for 
PTSD.

A June 1990 RO decision granted service connection and a 10 
percent rating for PTSD.

Later medical records note periodic treatment for a variety 
of ailments including PTSD.  The veteran was hospitalized in 
a VA facility for psychiatric treatment in April-May 1992.  
(A temporary total hospitalization rating was later granted 
for such admission.)  According to the hospital records, the 
veteran reported that he had been working as a grinder in a 
mill when in 1991 he developed ulnar neuropathy which 
required arm surgery and rendered him unable to do his job, 
and in January 1992 he had to stop working.  Current 
diagnoses included bipolar disorder and PTSD.

By a January 1993 rating decision, the RO denied a rating in 
excess of 10 percent for PTSD.  The veteran did not appeal 
this decision and it became final.

VA medical records note the the veteran was hospitalized in 
November 1993 for psychiatric treatment.  On discharge his 
diagnoses included PTSD, bipolar disorder, and alcohol 
dependence.  The veteran said he had not worked since 1991.  

Later medical records show treatment for PTSD and other 
psychiatric and physical ailments.  One record, received in 
January 1994, is a September 1993 document titled "Agent 
Orange Veteran Payment Program, Attending Physician's 
Statement", completed by the veteran's VA psychiatrist.  In 
this document it was noted that the veteran had PTSD and that 
he was unable to work or attend school.  

In April 1995, the RO increased the PTSD rating to 30 
percent.  The veteran did not appeal that decision and it 
became final.

The veteran received VA hospital treatment in a PTSD program 
from May 28, 1996 to August 22, 1996.   His diagnoses 
included PTSD, bipolar disorder, and alcoholism.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned on 
admission and at the time of discharge.  It was noted that 
the veteran had major impairments in several areas of his 
life, including work, family relationships, judgment, and 
mood.  He tended to avoid friends, at times neglected his 
family significantly, was unable to work, and was often 
defiant at home.  It was felt that his ability to establish 
and maintain effective and favorable relationships with 
others people was severely impaired.  His PTSD symptoms were 
of such severity and persistence that he had severe 
impairment in his ability to obtain or retain employment.  In 
discharge instructions it was noted that the veteran was 
unable to work because of the severity of his PTSD symptoms.  
It was also noted that he had physical problems, including 
Paget's disease of the bone which warranted restrictions of 
no lifting, bending, or stooping.

In June 1996, while the veteran was in the VA hospital as 
mentioned above, he filed a claim for an increased rating for 
PTSD and for a temporary total hospitalization rating.

Various additional records were thereafter received.  One 
such record submitted in August 1996 was a May 1995 letter 
from an employment vocational counselor with the Department 
of Labor and Employment for the State of Colorado.  The 
counselor indicated that based on what the veteran had told 
him, he felt it would be extremely difficulty to find the 
veteran suitable employment.  The counselor also noted that 
until the veteran got into a regular treatment program to 
relieve some of his anger symptoms and depression, he could 
be considered unemployable.  

In an August 1996 decision, the RO granted a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 for PTSD, 
effective from the May 28, 1996 admission to the hospital and 
continuing through August 1996.  Effective September 1, 1996, 
a 30 percent rating was again assigned for PTSD.

On VA examination in December 1996 the veteran reported that 
he had recently been released from jail after serving 90 days 
(mid August to mid November 1996) for driving without 
insurance.  He said he had not worked since 1991.  He related 
that he lived with his wife, adult stepson, and three 
grandchildren.  He said he spent time watching television and 
on the computer.  The veteran reported that his primary 
symptoms were recurrent intrusive dreams and flashbacks.  He 
also reported easy irritability and had difficulty being 
around people because he was afraid they would say the wrong 
thing, making him angry and wanting to kill them.  He lived 
with his wife of 16 years, his stepson, and three 
grandchildren.  He had difficulty getting along with his wife 
periodically because of his temper and mood swings.  He went 
to shoot pool with several other Vietnam era friends once or 
twice a week and to church once a week.  He belonged to the 
Masons Club and attended once a week meetings, but left right 
after the meetings because he was afraid that being around 
people he would get angry and potentially become violent.  

On examination, the veteran was alert and oriented and his 
speech was logical without loose associations.  His affect 
was moderately constricted and his mood was moderately 
depressed.  On several occasions, when he talked about being 
depressed and suicidal and having nightmares, he broke into 
embarrassed tears for which he apologized.  He denied active 
imminent suicidal ideation, but had relatively recurrent 
suicidal ideation over the past several weeks.  He denied any 
active homicidal ideation, although he frequently had an urge 
to hurt somebody when they ticked him off, even though he 
knew some of the things were small and minor.  He denied any 
hallucinations or delusions.  His recent and remote memory 
were intact for current events and past history.  The 
assessment was that the veteran had PTSD of a moderate or 
moderately severe severity, and he had difficulty in a 
treatment program because the treatment itself stirred up his 
combat related trauma.  He did complete an inpatient 
treatment program, but was still considerably impaired by his 
symptoms.  In addition he had a bipolar type II condition 
with mood swings of hypomania and depression.  

Diagnoses at this December 1996 VA examination were PTSD, 
bipolar disorder (currently depressed), and alcohol abuse.  A 
GAF score of 55 was assigned for the PTSD, and a GAF score of 
45 was assigned for all conditions.

Received from the veteran in March 1997 was an application 
for a TDIU rating.  He reported he last worked full time in 
1991, at which time he became too disabled to work.  He 
claimed that his PTSD prevented him from working.  He 
indicated he had completed some college and truck driving 
school.  

In May 1997, the veteran's attorney submitted Social Security 
Administration (SSA) records.  These show that in January 
1993 the veteran was granted SSA disability benefits, 
effective from January 1992.  The SSA records note various 
psychiatric and physical ailments.  The January 1993 SSA 
decision lists a primary diagnosis of PTSD, and secondary 
diagnoses of bipolar disorder, cervical spondylosis, and 
right shoulder arthritis.

In a June 1997 statement, the veteran related that he had 
been unemployed since 1991 and that he last worked as a 
machine operator, but lost his job in 1991 due to violent 
thoughts toward a co-worker.  He claimed he had lost prior 
jobs due to difficulty with co-workers.

On VA examination in June 1997 the veteran was found to be 
cooperative and conversational, and there was no looseness of 
thought associations.  He became tearful when talking about 
his intrusive memories of seeing a friend dying from combat.  
He maintained a calm exterior.  He was oriented.  The 
examiner summarized that the veteran had been in treatment 
for PTSD since 1990 or before and that his symptoms had 
gotten worse over the years.  He avoided people almost 
totally, had an understanding, but somewhat rocky, 
relationship with his wife because of his anger.  The 
examiner viewed the veteran as unemployable at that time due 
to this PTSD, and noted that it remained to be seen whether 
the acuteness of the veteran's symptoms would gradually 
settle down.  

A September 1997 RO decision assigned an increased schedular 
rating of 70 percent for PTSD, plus a TDIU rating due to 
service connected disability (the only compensable service-
connected disability is PTSD), with both ratings effective 
from September 1, 1996.  Both such ratings followed the 
temporary total hospitalization rating for PTSD which was in 
effect from May 28, 1996.

VA treatment records dated from 2000 to 2001 show that the 
veteran was periodically seen for various psychiatric and 
physical ailments. 

On VA examination in May 2001 the veteran complained of 
nightmares, flashbacks, difficulty sleeping, decreased 
appetite, crying a lot, feeling anxious, irritable mood, 
isolation, and avoiding crowds and the woods, which trigger 
flashbacks.  He denied any suicide attempts.  He reported one 
incident, five months prior, when he was very angry at a man 
and had thoughts about killing him.  He lived alone, and 
indicated he had separated from his wife three years ago, but 
that she might be coming down to see him.  He reported he 
last worked in 1991 and spent most of his time at home 
because he could not stand to be around people.  Mental 
status examination revealed that the veteran was pleasant, 
cooperative, and neatly dressed and groomed.  His affect was 
constricted and mildly dysphoric, and congruent with his 
mood.  His speech was organized, relevant, coherent, and goal 
directed.  He did not exhibit flight of ideas or loosening of 
association.  He denied auditory or tactile hallucinations, 
but did endorse visual hallucinations on one occasion five 
months prior.  He did not appear to be responding to internal 
stimuli and did not exhibit delusion.  His cognition was 
grossly intact.  The assessments were PTSD, and bipolar II 
disorder, most recent episode depressed.  A GAF score of 55 
was assigned.  The examiner noted that the veteran appeared 
to be suffering with significant symptoms of PTSD, which he 
tried to minimize by dressing nicely for the examination, but 
the notes of the veteran's primary treating psychiatrist 
indicated that he continued to have symptoms. 




Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims, and of the 
respective obligations of VA and him to obtain different 
types of evidence.  Identified relevant records have been 
obtained, and VA examinations have been provided.  The Board 
is satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's claim on appeal, the 
regulations pertaining to rating psychiatric disabilities 
were revised.  Under the "old" rating criteria, 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), PTSD is rated 70 percent disabling when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

Under the "new" rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent rating is to be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria may only be applied since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.  

The RO has assigned a schedular 70 percent rating for the 
veteran's service-connected PTSD.  The RO has also assigned a 
TDIU rating, although PTSD is the veteran's only compensable 
service-connected disability.  

Recent VA examinations and treatment records generally note a 
GAF score of 55, and according to DSM-IV this represents 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  However, the May-August 1996 
hospitalization noted a GAF score of 40, which represents 
major impairment in several areas, including work, family 
relations, judgment, thinking or mood, including being unable 
to work.  The medical records note some, but not all, of the 
typical symptoms for a 100 percent rating for PTSD, as listed 
in the rating criteria.  Obviously, when a TDIU rating was 
assigned by the RO, the veteran was deemed unable to obtain 
or maintain substantially gainful employment due to his PTSD.  
Moreover, medical records in recent years do depict major 
psychiatric impairment from PTSD symptoms, even in the face 
of significant non-service-connected ailments.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that PTSD produces 
total occupational and social impairment, and thus a higher 
schedular rating of 100 percent for PTSD is warranted.  

Earlier Effective Date for a total PTSD rating.

The RO assigned a temporary total hospitalization rating for 
PTSD effective from May 28, 1996, followed by a schedular 70 
percent PTSD rating plus a TDIU rating due to service 
connected disability (the only compensable service-connected 
disability is PTSD) beginning on September 1, 1996.  As noted 
above, the Board has found that a higher schedular rating of 
100 percent for PTSD is warranted, instead of the TDIU 
rating.  Thus the effective date issue may be stated as 
entitlement to an effective date earlier than May 28, 1996 
for a 100 percent schedular rating for PTSD.

Prior to May 28, 1996 (when the veteran was admitted to the 
hospital for psychiatric treatment), PTSD was rated 30 
percent.  The prior 30 percent rating was the subject of an 
unappealed April 1995 RO decision, and that decision is 
final.  38 U.S.C.A. § 7105.  Thus the effective date for any 
later increased rating must be determined in relation to a 
later filed claim.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. (1997); VAOPGPREC 12-98.    

The veteran's claim for an increase in a 30 percent rating 
for PTSD was received by the RO in June 1996, and the TDIU 
claim was filed later in March 1997.  With regard to the June 
1996 claim for an increased rating, it is shown that PTSD 
increased to the 100 percent level on May 28, 1996 (within 
the year preceding the claim) when the veteran was admitted 
to the hospital, and such is the correct effective date for 
an increased 100 percent schedular rating (it was also the 
date the RO previously used for the temporary total 
hospitalization rating).

The veteran's attorney argues that there are a couple of 
earlier records which should be construed as informal claims 
for an increased rating.  However, those records were either 
already considered in final RO rating actions, or they were 
not followed by a timely formal claim identifying the benefit 
sought, or they do not demonstrate total disability from PTSD 
alone.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155, 
3.157.  The Board finds that the documents referred to by the 
veteran's attorney do not govern the effective date for the 
total rating for PTSD.

The preponderance of the evidence is against an effective 
date earlier than May 28, 1996 for a 100 percent rating for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).









ORDER

A 100 percent schedular rating for PTSD is granted.

An effective date earlier than May 28, 1996 for a 100 percent 
rating for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

